Citation Nr: 1719153	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated as 10 percent disabling prior to January 18, 2013 and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 through February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and September 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in July 2014 at a Travel Board hearing.  A transcript is of record.

In a February 2015 decision, the Board remanded the issue of entitlement to service connection for fevers because there was an outstanding notice of disagreement and the RO needed to issue a statement of the case.  The remand reminded the Veteran that, to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed after receiving the statement of the case.  No VA Form 9 or correspondence indicating an intent to appeal was received within 60 days of the statement of the case.  Although the representative included the issue of fevers in the Post-Remand Brief, this issue is not before the Board.  It was never perfected for appeal.  Thus, the Board does not have jurisdiction over this claim.


FINDINGS OF FACT

1. For the period prior to January 18, 2013, the Veteran's PTSD manifested as dysthymic mood, difficulty sleeping, nightmares about combat, regular distressing memories, avoidance of people or places that remind him of combat, exaggerated startle response, and a general detachment from people, but with an ability to maintain an occupation and close relationships with family.

2. For the period beginning January 18, 2013, the Veteran's PTSD manifested as depressed mood, flattened affect, circumstantial, circumlocutory, or stereotyped speech, inability to establish and maintain effective relationships, anger, and social isolation.
CONCLUSIONS OF LAW

1. For the period prior to January 18, 2013, the criteria for an 30 percent rating, but no greater, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. For the period beginning January 18, 2013, the criteria for an increased rating greater than 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.


The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411) were initially provided to the Veteran in the Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Neither the Veteran nor his representative has raised any issues as to the adequacy of the hearing before the undersigned.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Period Prior to January 18, 2013

The Veteran's PTSD is rated as 10 percent disabling prior to January 18, 2013.

VA treatment records dated March 2010 through November 2010 consistently document the Veteran had recurrent nightmares and difficulty sleeping, loud and monotone speech, tangential speech patterns, and a dysthymic mood.  The Veteran was afforded a VA examination in May 2011.  He reported experiencing occasional nightmares of combat, thrashing around in his bed at night, regular distressing memories, social isolation, nervousness, and an exaggerated startle response.  The examiner noted the Veteran had a good relationship with his wife and he partook in recreational activities such as tennis and swimming.  The Veteran reported his mental health symptoms were not a negative factor in his work.

During his July 2014 Board hearing, he reported never being able to sleep and that he worked extended hours or several jobs at a time due to his sleep disturbances and a desire to avoid experiencing the symptoms of his PTSD.  The Veteran described working several jobs "even though [he] had to work with people."  He stated his symptoms worsened considerably once he had more free time after retiring.
The Board finds the Veteran's symptoms equate more approximately to a rating for 30 percent disabling for the period prior to January 18, 2013.  He experienced chronic sleep disturbances, nightmares, and depression.  Although he stated during his May 2011 VA examination that his mental health issues did not impact his ability to work, he indicated in the hearing that despite having to be around other people, he continued working in order to stay busy.

There is one note in a VA treatment record from March 2010 indicating the Veteran demonstrated circumlocutory speech.  Other treatment records from 2010 describe the Veteran's speech as tangential and verbose.  However, these symptoms alone are not sufficient to warrant a greater rating of 50 percent disabled.  The Veteran demonstrated no other symptoms that more approximate a 50 percent disability rating prior to January 18, 2013.

Applying the benefit of the doubt standard, the Board finds the Veteran's PTSD is entitled to a rating of 30 percent, and no greater, for the period prior to January 18, 2013.

Period Beginning January 18, 2013

The Veteran's rating for PTSD was increased to 50 percent disabling beginning January 18, 2013.

In a January 18, 2013 VA examination, the Veteran reported he was very socially isolated and quick to anger.  The examiner noted he had a depressed mood; flattened affect; circumstantial, circumlocutory, or stereotyped speech; and an inability to establish and maintain effective relationships.

The Veteran was afforded another VA examination in August 2015.  He reported recurrent nightmares, survivor's guilt, and hyperactivity while depressed, which manifested as tremendous anger, frustration, overreacting, and passive aggressiveness.  He denied any delusions and the examiner noted that his reports were not consistent with audiovisual hallucinations.  The Veteran also reported he had begun experiencing flashbacks and his anxiety, insomnia, isolation, and depression had all worsened.  However, he was able to be the sole caretaker for his wife, including cooking, cleaning, driving her to doctors' appointments, administering her medications, and performing her phlebotomies. 

The Veteran's symptoms in the period beginning January 18, 2013 and thereafter most closely approximate the criteria for a 50 percent disability rating.  He has difficulty in establishing and maintaining effective work and social relationships; he does not, however, demonstrate an inability to do so.  While he has mood disturbances such as anxiety, depression, and anger, he has not reported unprovoked irritability with periods of violence.  He still appears to be functioning independently and appropriately, including caring for his spouse.  He does not demonstrate any of the other symptoms that would warrant a higher, 70 percent, rating.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating of 30 percent, and no greater, for the Veteran's service-connected PTSD prior to January 18, 2013, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating greater than 50 percent for PTSD for the period beginning January 18, 2013 is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


